UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 12/18/19
---------------------------------------------------------------X
RM and SM, infants by and through their                        :
parent and natural guardian SHARON FAUST, :                        18 Civ. 09763 (RWL)
                                                               :
JL, an infant, by and through his parent and                   :
natural guardian BERNADETTE TORRES,                            :
                                                               :
and                                                            :
                                                               :
SHARON KEMP, individually and on behalf of :                       ORDER OF DISMISSAL
her infant son AH,                                             :
                                                               :
                                    Plaintiffs,                :
                                                               :
                  - against -                                  :
                                                               :
THE CITY OF NEW YORK, THE NEW YORK :
CITY DEPARTMENT OF EDUCATION,                                  :
MIEASIA EDWARDS, MERRIANNE                                     :
HARRISON, SCHOOL SAFETY OFFICER                                :
JOHN DAVIS, JOHN & JANE JOE NOS. 1-5 :
EMPLOYEES OF THE DEPARTMENT OF                                 :
EDUCATION, PARTNERSHIP WITH                                    :
CHILDREN AND KASEEM GORDON,                                    :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The parties have filed their settlement agreement with respect to all claims

asserted in this action. (See Dkt. 49.) Accordingly, it is ordered that the above-entitled

action be, and hereby is, dismissed without costs; provided, however, that if the

settlement is not consummated within thirty days of this Order, any party may apply by

letter within that period to restore the action to the calendar. To be clear, any application

to reopen must be filed within thirty days of this Order, and any application to reopen filed

thereafter may be denied solely on that basis. If the parties wish for the Court to retain



                                                        1
jurisdiction to enforce a settlement agreement, an order of the Court must be entered to

that effect within the thirty-day period. See Hendrickson v. United States, 791 F.3d 354,

358 (2d Cir. 2015). Any pending deadlines are cancelled and any motions are dismissed

as moot. The Clerk of the Court is respectfully directed to close the case.

                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated:       December 18, 2019
             New York, New York

Copies transmitted to all counsel of record.




                                               2
